Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's election with traverse of Group I, claims 1-10 and 13-14, filed 9/27/21 is acknowledged. The traversal is on the ground(s) that claim 1 is anticipated by US 20190106690. Applicant disagrees. The '690 Patent does not disclose a carbohydrate binding domain having at least 80% sequence identity to SEQ ID NO: 3 or a carbohydrate binding domain comprising the tag motif V-[PSC]-[DQEN]-S-G-G-P-G-P-G-P-G-P-G-P, as required by claim 1. Therefore, the claims of Groups I, II, and III share a common special technical feature and have unity of invention.
The argument is considered and found not persuasive and as explained in the restriction requirement that - Groups 1-3 share the special technical feature of any Cellulase comprising the catalytic domain motif [STA]-T- R-Y-[FYW]-D-x(5)-[CA] and a carbohydrate binding domain comprising the tag motif V-[PSC]-[DQEN]-S-G-G-P-G-P-G-P-G-P-G-P, which is vaguely defined by formulae and would read on any cellulase having catalytic and a binding domain. US 20190106690 A1 teaches such a cellulase having the claimed vaguely defined characteristics. See for example § 0005-0006, 0010, teaching parent GH45 cellulase, comprising a catalytic domain, and a cellulose binding domain, wherein the cellulase binding domain is heterologous to the catalytic domain, and wherein the variant has an improved biofinishing activity compared with the parent GH45 cellulase. Control sequences are taught in §0017.
Therefore, said common technical feature does not represent a contribution over the prior art, and at least claim 1 is anticipated by US 20190106690.
The requirement is still deemed proper and is therefore made FINAL.
2.	Claims 1-15 filed 9/27/21 are present in this application. Claim 1-10 & 13 -15 (claim 15 is newly added) are under consideration in this Office Action. 


Claims withdrawn:
Claims 11 & 12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.	
4.					Priority
Receipt is acknowledged of papers (foreign priority to 17162731.8, filed 03/24/2017) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file
5. 					Drawings
The drawings filed on 9/18/19 are acknowledged.
6.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
7.					Sequence Rules
	The instant specification on paragraphs [0011] & [0015-0018] as per the published application; and claims 1-4, 9, 10 & 15 present amino acid sequence or motifs corresponding to catalytic domain or carbohydrate binding domain that is encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), but fails to comply with the requirements.  According to 37 CFR 1.821-825, every disclosed amino acid sequence of four or more residues or 10 or more nucleotides must be identified by a SEQ ID NO.  The amino acid sequence presented requires having a sequence identifier.  In order to comply with the sequence rules Applicants must identify the sequence by providing SEQ ID NO:, and where required  provide a new version of the sequence listing and disk.
Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification.
Note: If the amino acid sequence(s) is already part of the sequence listing and the CRF, Applicants may amend the specification by providing the appropriate SEQ ID NO:, following the sequence.

8. 	Claims 1-10 & 13 -15 are objected to because of the following informalities:  Claims 1-10 & 13 -15 are objected to the start of the sentence with the “Cellulase” or “Composition”. “A cellulase” or “A composition” as required is suggested in claims I or 13; or “The cellulase” or “The composition” in claims 2-10 & 14-15, as required is suggested to overcome this objection. 
Appropriate correction is required.
9.	 	35 U.S.C. § 112, first paragraph (Written Description)
Claims 1-10 & 13 -15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claims 1-10 & 13 -15 are directed to the following genus claims.
1. (Original) Cellulase comprising the catalytic domain motif [STA]-T-R-Y-[FYW]-D-x(5)-[CA] and a carbohydrate binding domain with a sequence identity of at least 80% to SEQ ID NO: 3 or a carbohydrate binding domain comprising the tag motif V-[PSC]-[DQEN]-S-G-G-P-G-P-G-P-G-P-G-P.  
2. (Original) Cellulase according to claim 1, wherein the catalytic domain motif is T-T-R-Y- [FYW]-D-x(5)-[CA].  
3. (Currently amended) Cellulase according to claim 1, wherein the catalytic domain motif is T-T-R-Y-W-D-x(5)-C.  
4. (Currently amended) Cellulase according to claim 1, wherein the catalytic domain motif is T-T-R-Y-W-D-C-C-K-P-S-C.  
5. (Currently amended) Cellulase according to claim 1, comprising a sequence with at least 80% sequence identity to SEQ ID NO: 1.  
6. (Currently amended) Cellulase according to claim 1, further comprising a linker.  
7. (Original) Cellulase according to claim 6, wherein the linker has a sequence identity of at least 80% to SEQ NO: 5.  
8. (Original) Cellulase according to claim 6, wherein the linker has a sequence identity of at least 80% to SEQ NO: 7.  
claim 6, wherein the linker comprises an amino acid sequence of [AGSVT](5,65).  
10. (Original) Cellulase according to claim 8, wherein the linker comprises an amino acid sequence of ([SG]-P)(5,10).  
13. (Currently amended) Composition comprising at least one cellulase as defined in claim 1.  
14. (Original) Composition according to claim 13 further comprising at least one surfactant, builder, co-builder, anti-redeposition agent, dispersant, optical brightener, bleaching agent, dye, enzyme, chelator, polymer, pH buffering agent, filler, flocculant, fabric softener, foam booster, perfume, suds supressor, bacteriocide, fungicide, enzyme inhibitor, stabilizer, solubilizer, antioxidant, anti-corrosion agent and/or pigment.  
15. (New) Cellulase according to claim 7, wherein the linker comprises an amino acid sequence of [AGSVT](5,65).

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
The specification, however, only provides description of 3 species of cellulase variants at least 95% identical to SEQ ID NO: 11, SEQ ID NO: 13, SEQ ID NO: 15 or SEQ ID NO: 17 having the desired “catalytic domain motif” and a carbohydrate binding domain.

does not contain any disclosure or description of the structure and function of all cellulase variants comprising the catalytic domain motif [STA]-T-R-Y-[FYW]-D-x(5)-[CA] and a carbohydrate binding domain with a sequence identity of at least 80% to SEQ ID NO: 3 or a carbohydrate binding domain comprising the tag motif V-[PSC]-[DQEN]-S-G-G-P-G-P-G-P-G-P-G-P, which domains motifs (catalytic & carbohydrate binding) remain vague and not clearly defined.  Further, the phrase in claim 1 “or a carbohydrate binding domain comprising the tag motif V-[PSC]-[DQEN]-S-G-G-P-G-P-G-P-G-P-G-P”, appears to be a fragment on its own, and cannot possess the desired function or activity or at least it not so disclosed. No active variants are described other than by way of sequence homology. 
The 3 species or artificial cellulase sequences disclosed are not representative of the genus claimed. According to MPEP 2163, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v.Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed.Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
The scope of each genus includes many members of cellulase enzymes with widely differing structural, chemical, and physical characteristics.  Furthermore, each genus is highly variable because a significant number of structural differences between genus members exit. The specification does not describe and define any structural features and amino acid sequences commonly possessed by each genus.   There is no art-recognized correlation between any structure of a cellulase and sequences having varying sequence homology, i.e., 80% of SEQ ID NO: 1, 3, 5 or 7”.  Those of ordinary skill in the art would not be able to identify without further testing what specific DNA sequences would encode a protein having cellulase activity.
The genus of polypeptides (at least 80% of SEQ ID NO: 1, 3, 5 or 7) that comprise these molecules may be obtained with the aid of a computer by a skilled artisan. However, there is no teaching regarding which 20% of the sequence that can be varied and still result in a protein having cellulase activity with the desired domain motifs and which are truly the cellulase sequences of SEQ ID Nos. 13, 15 & 17. The instant specification provides no disclosure relating 
10.	Claim Rejections - 35 USC § 112 (second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 & 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (for example) is drawn to as follows:
1. (Original) Cellulase comprising the catalytic domain motif [STA]-T-R-Y-[FYW]-D-x(5)-[CA] and a carbohydrate binding domain with a sequence identity of at least 80% to SEQ ID NO: 3 or a carbohydrate binding domain comprising the tag motif V-[PSC]-[DQEN]-S-G-G-P-G-P-G-P-G-P-G-P.  
The cellulase domains motifs (catalytic & carbohydrate binding) remain vague and not clearly defined as no guidance is provide in the claim to define the ‘letters’ or ‘numbers’ or identify the sequence by a SEQ ID NO:?, and which can be searched.  Further, the phrase in claim 1 “or a carbohydrate binding domain comprising the tag motif V-[PSC]-[DQEN]-S-G-G-P-G-P-G-P-G-P-G-P”, appears to be a fragment on its own, and cannot possess the desired function or activity or at least it not so disclosed. No active variants are described other than by way of sequence homology. 

Claims 5-8 & 13-15 are included in the rejection for failing to correct the defect present in the base claim(s).
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Accession No. E2Q1M1.
	Accession No. E2Q1M1 teaches a cellulase that is 100% identical to Applicants’ SEQ ID NO: 3 and inherently possess a catalytic and a carbohydrate binding domain (see the sequence alignment below) and which domains motifs (catalytic & carbohydrate binding) remain vague and not clearly defined. The reference anticipates the claim.
Sequence alignment between SEQ ID NO: 3 & Accession No. E2Q1M1 
RESULT 1
E2Q1M1_STRCL
ID   E2Q1M1_STRCL            Unreviewed;       504 AA.
AC   E2Q1M1;
DT   30-NOV-2010, integrated into UniProtKB/TrEMBL.
DT   30-NOV-2010, sequence version 1.
DE   SubName: Full=Chitosanase II {ECO:0000313|EMBL:EFG10647.1};
GN   ORFNames=SCLAV_5580 {ECO:0000313|EMBL:EFG10647.1};

OC   Bacteria; Actinobacteria; Streptomycetales; Streptomycetaceae;
OC   Streptomyces.
OX   NCBI_TaxID=1901 {ECO:0000313|EMBL:EFG10647.1, ECO:0000313|Proteomes:UP000002357};
RX   PubMed=20624727; DOI=10.1093/gbe/evq013;
RA   Medema M.H., Trefzer A., Kovalchuk A., van den Berg M., Mueller U.,
RA   Heijne W., Wu L., Alam M.T., Ronning C.M., Nierman W.C., Bovenberg R.A.L.,
RA   Breitling R., Takano E.;
RT   "The sequence of a 1.8-mb bacterial linear plasmid reveals a rich
RT   evolutionary reservoir of secondary metabolic pathways.";
RL   Genome Biol. Evol. 2:212-224(2010).
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 5 (cellulase A) family.
CC       {ECO:0000256|RuleBase:RU361153}.
DR   EMBL; CM000913; EFG10647.1; -; Genomic_DNA.
DR   STRING; 443255.SCLAV_5580; -.
DR   eggNOG; COG2730; Bacteria.
DR   Proteomes; UP000002357; Chromosome.
DR   GO; GO:0030246; F:carbohydrate binding; IEA:InterPro.
DR   GO; GO:0004553; F:hydrolase activity, hydrolyzing O-glycosyl compounds; IEA:InterPro.
DR   GO; GO:0005975; P:carbohydrate metabolic process; IEA:InterPro.
DR   Gene3D; 2.60.120.260; -; 1.
DR   InterPro; IPR005084; CMB_fam6.
DR   InterPro; IPR008979; Galactose-bd-like_sf.
DR   InterPro; IPR001547; Glyco_hydro_5.
DR   InterPro; IPR018087; Glyco_hydro_5_CS.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   Pfam; PF16990; CBM_35; 1.
DR   Pfam; PF00150; Cellulase; 1.
DR   SUPFAM; SSF49785; SSF49785; 1.
DR   SUPFAM; SSF51445; SSF51445; 1.
DR   PROSITE; PS51175; CBM6; 1.
DR   PROSITE; PS00659; GLYCOSYL_HYDROL_F5; 1.
PE   3: Inferred from homology;
KW   Glycosidase {ECO:0000256|ARBA:ARBA00023295, ECO:0000256|RuleBase:RU361153};
KW   Hydrolase {ECO:0000256|ARBA:ARBA00022801, ECO:0000256|RuleBase:RU361153};
KW   Reference proteome {ECO:0000313|Proteomes:UP000002357};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..38
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           39..504
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5003162531"
FT   DOMAIN          53..177
FT                   /note="CBM6"
FT                   /evidence="ECO:0000259|PROSITE:PS51175"
FT   REGION          160..195
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   504 AA;  54021 MW;  56671284A3245833 CRC64;

  Query Match             100.0%;  Score 716;  DB 306;  Length 504;

  Matches  137;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ADALPADRAPRAAVLEAEDATISQGAVESNHRGYTGRGFVNYDNLTGSSVEWTVRADKAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         41 ADALPADRAPRAAVLEAEDATISQGAVESNHRGYTGRGFVNYDNLTGSSVEWTVRADKAG 100

Qy         61 TTPLTLRFANGTTVNRPMTISVNGTPALTGRSFPGNGSWTSWQTANLDVPLREGDNTIRA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 TTPLTLRFANGTTVNRPMTISVNGTPALTGRSFPGNGSWTSWQTANLDVPLREGDNTIRA 160

Qy        121 TATTANGGPNVDSLTVP 137
              |||||||||||||||||
Db        161 TATTANGGPNVDSLTVP 177

12.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190106690 A1. Claim 1 is broadly and vaguely drawn to a Cellulase comprising the catalytic domain motif [STA]-T-R-Y-[FYW]-D-x(5)-[CA] and a carbohydrate binding domain with a sequence identity of at least 80% to SEQ ID NO: 3 or a carbohydrate binding domain comprising the tag motif V-[PSC]-[DQEN]-S-G-G-P-G-P-G-P-G-P-G-P.  
Cellulase comprising the catalytic domain motif [STA]-T- R-Y-[FYW]-D-x(5)-[CA] and a carbohydrate binding domain comprising the tag motif V-[PSC]-[DQEN]-S-G-G-P-G-P-G-P-G-P-G-P, are vaguely defined by formulae and would read on any cellulase having catalytic and a binding domain. US 20190106690 A1 teaches such a cellulase having the claimed vaguely defined characteristics. See for example § 0005-0006, 0010, teaching parent GH45 cellulase, comprising a catalytic domain, and a cellulose binding domain, wherein the cellulase binding domain is heterologous to the catalytic domain, and wherein the variant has an improved biofinishing activity compared with the parent GH45 cellulase. Control sequences are taught in §0017. 
13.	IDS filed 3/30/21 id acknowledged. A signed copy is provided with this Office Action.
14.	No claim is allowed. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940